In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                             No. 14-693V
                                      Filed: September 23, 2015

* * * * * * *                 *   *   *   *   *   *           UNPUBLISHED
REBECCA RUSSELL,                                  *
                                                  *           Special Master Gowen
                Petitioner,                       *
                                                  *           Joint Stipulation on Damages;
v.                                                *           Influenza (“Flu”) Vaccine;
                                                  *           Transverse Myelitis
SECRETARY OF HEALTH                               *
AND HUMAN SERVICES,                               *
                                                  *
                Respondent.                       *
*    * *   *    * * * *           *   *   *   *   *

Anne C. Toale, Maglio, Christopher, and Toale, Sarasota, FL, for petitioner.
Althea W. Davis, United States Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

    On August 1, 2014, Rebecca Russell (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged
that, as a result of receiving an influenza (“flu”) vaccination on September 28, 2012, she
developed transverse myelitis. Petition at ¶ 1, 5, 9. Further, petitioner alleged that she
experienced residual effects of her injury for more than six months. Id. at ¶ 10.

    On September 22, 2015, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that the influenza vaccine caused petitioner’s

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat.
2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
transverse myelitis, or any other injury or disability. Stipulation ¶ 6. Nevertheless, the parties
agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.

    The parties stipulate that petitioner shall receive the following compensation:

    A lump sum of $85,000.00 in the form of a check payable to petitioner, Rebecca Russell.
    This amount represents compensation for all damages that would be available under 42
    U.S.C. § 300aa-15(a).

    Id. ¶ 8.

    The undersigned approves the requested amounts for petitioner’s compensation. Accordingly,
the clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

    IT IS SO ORDERED.

                                                       s/Thomas L. Gowen
                                                       Thomas L. Gowen
                                                       Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.